DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (U.S. Patent No. 4,785,727) in view of Huang (U.S. Patent No. 4,669,274).
Regarding claim 1, Miyata et al. discloses a mixing apparatus (figure 1; column 1, lines 6-10) comprising:
a housing (figures 1-6, reference #11) comprising a first end wall, a second end wall (see side walls delimiting reference #15), and a top wall extending between the first end wall and the second end wall (reference #16), wherein the first end wall, the second end wall, and the top wall at least partially define a cavity of the housing (figure 6, internal area of reference #11);
a pair of rollers extending from the first end wall to the second end wall and coupled to the housing such that each roller of the pair of rollers is rotatable relative to the housing about a respective axis, wherein the respective axes of the pair of rollers are oriented parallel to one another (reference #19 and 20; column 4, lines 1-6);
a motor positioned in the cavity and enclosed within the housing, the motor operatively coupled to a first roller of the pair of rollers and configured to drive the first roller to rotate for rotating the container (reference #40; column 4, lines 59-63).
While the reference discloses a power supply coupled to the motor to provide power thereto to drive the first roller of the pair of rollers (columns 4-5, lines 68-4), the reference discloses the power supply being a wire rather than a battery.
Huang teaches another roller food mixing device (abstract).  The reference teaches the motor may be powered by either a battery or a power cord (column 6, lines 46-53).  Since the prior art of Huang recognizes the equivalency of power cords and batteries in the field of providing power to a motor, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the power cord of Miyata et al. with the battery of Huang as it is merely the selection of functionally equivalent power sources recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 2, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the top wall is arcuate to accommodate the container having a generally cylindrical shape (figure 1, reference #16).
Regarding claim 3, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second end wall adjoins the top wall along an arcuate top edge (figure 6, top arcuate wall, not labeled).
Regarding claim 4, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the top wall includes a pair of channels defined therein, and wherein each roller of the pair of rollers is positioned in a corresponding channel of the pair of channel (figures 1 and 4, reference #21 and 22).
Regarding claim 5, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein a portion of each roller of the pair of rollers is enclosed within the corresponding channel of the pair of channels, and a remainder of each roller of the pair of rollers that protrudes outward of the corresponding channel of the pair of channels defines an effective height of each roller above the top wall (figures 1, 3 and 6, reference #19, 20, 21 and 22).
Regarding claim 6, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the housing further comprises a projection extending upwardly from the top wall, and wherein a first end of each roller of the pair of rollers is at least partially positioned within the projection (figure 1, reference #13).
Regarding claim 7, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses further comprising a timer configured to terminate power from the battery to the motor after a predetermined amount of time has elapsed (reference #46; column 5, lines 53-58; column 6, lines 32-37).
Regarding claim 8, Miyata et al. in view of Huang discloses all the limitations as set forth above.  While the reference discloses wherein the motor is operatively coupled to the first roller by gears, wherein the gear extends from the motor to the first roller through the housing (figure 8; columns 4-5, lines 59-21).  Huang teaches another roller food mixing device (abstract).  The reference teaches wherein the motor is operatively coupled to the first roller by a belt, wherein the belt extends from the motor to the first roller through the housing (figure 1, reference #95; column 4, lines 11-24).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the gear arrangement of Miyata et al. with the belt of Huang, because selecting one of known designs for a mechanical drive coupling would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 9, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the housing further comprises: first and second side walls adjoining the top wall and extending between the first end wall and the second end wall (figures 1 and 3, see side walls delimiting reference #15); and a bottom wall extending between the first and second end walls (reference #17), wherein the first side wall, the second side wall, and the bottom wall further define the cavity (figure 6, internal area of reference #11).  
Regarding claim 10, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein each roller of the pair of rollers is positioned at a same vertical distance from a bottom wall of the housing (see figures 14 and 15, reference #19 and 20).
Regarding claim 14, Miyata et al. discloses a system (abstract) comprising:
a mixing apparatus (figure 1; column 1, lines 6-10) comprising:
a housing (figures 1-6, reference #11) comprising a first end wall, a second end wall (see side walls delimiting reference #15), and a top wall extending between the first end wall and the second end wall (reference #16), wherein the first end wall, the second end wall, and the top wall at least partially define a cavity of the housing (figure 6, internal area of reference #11);
a pair of rollers extending from the first end wall to the second end wall and coupled to the housing such that each roller of the pair of rollers is rotatable relative to the housing about a respective axis, wherein the respective axes of the pair of rollers are oriented parallel to one another (reference #19 and 20; column 4, lines 1-6);
a motor positioned in the cavity and enclosed within the housing, the motor operatively coupled to a first roller of the pair of rollers and configured to drive the first roller to rotate for rotating the container (reference #40; column 4, lines 59-63); and
a container including the non-homogenized food product positioned on the pair of rollers such that, when the first roller is driven by the motor to rotate, the container is rotated by the first roller to mix the non-homogenized food product (figures 1 and 6, reference #12; see figures 14 and 15; )
While the reference discloses a power supply coupled to the motor to provide power thereto to drive the first roller of the pair of rollers (columns 4-5, lines 68-4), the reference discloses the power supply being a wire rather than a battery.
Huang teaches another roller food mixing device (abstract).  The reference teaches the motor may be powered by either a battery or a power cord (column 6, lines 46-53).  Since the prior art of Huang recognizes the equivalency of power cords and batteries in the field of providing power to a motor, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the power cord of Miyata et al. with the battery of Huang as it is merely the selection of functionally equivalent power sources recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 15, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses , Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the top wall is arcuate to accommodate the container having a generally cylindrical shape (figure 1, reference #16).
Regarding claim 16, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second end wall adjoins the top wall along an arcuate top edge (figure 6, top arcuate wall, not labeled).
Regarding claim 17, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein the top wall includes a pair of channels defined therein, and wherein each roller of the pair of rollers is positioned in a corresponding channel of the pair of channel (figures 1 and 4, reference #21 and 22).
Regarding claim 18, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses wherein a portion of each roller of the pair of rollers is enclosed within the corresponding channel of the pair of channels, and a remainder of each roller of the pair of rollers that protrudes outward of the corresponding channel of the pair of channels defines an effective height of each roller above the top wall (figures 1, 3 and 6, reference #19, 20, 21 and 22).
Regarding claim 19, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses further comprising a timer configured to terminate power from the battery to the motor after a predetermined amount of time has elapsed (reference #46; column 5, lines 53-58; column 6, lines 32-37).
Regarding claim 20, Miyata et al. discloses a method of mixing a non-homogenized food product (column 1, lines 6-10; figures 14 and 15), the method comprising:
providing a container including the non-homogenized food product (reference #12);
placing the container onto a mixing apparatus (figures 1, 2 and 6, reference #11 and 12) including (i) a housing defining a cavity enclosed therein (reference #11), (ii) a pair of rollers coupled to the housing such that each roller of the pair of rollers is rotatable relative to the housing about a respective axis, wherein the respective axes of the pair of rollers are oriented parallel to one another (reference #19 and 20; column 4, lines 1-16), (iii) a motor positioned in the cavity and operatively coupled to a first roller of the pair of rollers, the motor configured to drive the first roller to rotate (reference #40; column 2, lines 29-30); and
activating the mixing apparatus such that the first roller is driven by the motor to rotate and cause the container to rotate to mix the non-homogenized food product (figures 14 and 15; column 2, lines 21-37).
While the reference discloses a power supply positioned in the cavity and enclosed within the housing, the power supply operatively coupled to the motor and configured to provide power thereto to drive the first roller of a pair of rollers (figure 10, reference #45; columns 4-5, lines 68-4), the reference discloses the power supply being a wire rather than a battery.
Huang teaches another roller food mixing device (abstract).  The reference teaches the motor may be powered by either a battery or a power cord (column 6, lines 46-53).  Since the prior art of Huang recognizes the equivalency of power cords and batteries in the field of providing power to a motor, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the power cord of Miyata et al. with the battery of Huang as it is merely the selection of functionally equivalent power sources recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 21, Miyata et al. in view of Huang discloses all the limitations as set forth above.  The reference as modified further discloses setting a timer to define a predetermined amount of time after which the mixing apparatus automatically deactivates (reference #46; column 5, lines 53-58; column 6, lines 32-37).
Regarding claim 22, Miyata et al. in view of Huang discloses all the limitations as set forth above.  However, the reference does not explicitly disclose placing the mixing container in a refrigerator.  Huang teaches placing the mixing apparatus with the container placed thereon in a refrigerator, and allowing the mixing apparatus to rotate the container while the mixing apparatus is within the refrigerator (abstract; column 5, lines 51-54).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the mixing apparatus of Miyata et al. in a refrigerator and allow the mixing apparatus to rotate the container while the mixing apparatus is within the refrigerator as taught by Huang.  One of ordinary skill in the art would be motivated to do the foregoing so that the contents of the container are gradually cooled whiled the rotation keeps the contents well mixed and evenly stirred to prevent lumps from forming (Huang column 5, lines 55-63).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. in view of Huang as applied to claim 1 above, and further in view of Haskell (U.S. Patent No. 7,229,204).
Regarding claim 11, Miyata et al. in view of Huang discloses all the limitations as set forth above.  While the reference discloses wherein one roller has a height greater than a height of the other roller, such that the top wall is sloped downwardly towards the first end wall (figures 1 and 17), the reference does not explicitly disclose wherein the walls are different heights.  Haskell teaches another portable mixing apparatus with rollers (abstract).  The reference teaches wherein the second wall has a height greater (figure 2, reference #60) than a height of the first end wall (reference #66) (columns 5-6, lines 54-21).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the height of the second end wall of Miyata et al. to be higher than the first end wall as taught by Haskell so that it can better support its higher positioned roller, and because the height difference gives optimal performance, ensures maximum stability and frictional engagement between the rollers and the container during the mixing operation so that the contents are better able to move across the container and mix (Haskell columns 5-6, lines 61-32).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. in view of Huang as applied to claim 1 above, and further in view of Okuda et al. (U.S. Patent Pub. No. 2014/0036615).
Regarding claim 12, Miyata et al. in view of Huang discloses all the limitations as set forth above.  However, the reference does not disclose a vibrator.  Okuda et al. teaches another stirring apparatus with rollers (abstract).  The reference teaches a vibrator enclosed within the housing and configured to vibrate at least one roller of the pair of rollers (reference #26 and 42; [0056]; [0065]; [0069]; [0072]; [0074].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the vibrator of Okuda et al. in the housing of the apparatus of Miyata et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach stirring apparatuses with rollers.  One of ordinary skill in the art would be motivated to provide a vibrator because it applies additional agitation to the container and its contents to ensure proper mixing, dissolving and homogenizing.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. in view of Huang as applied to claim 1 above, and further in view of Johnson et al. (U.S. Patent No. 7,553,064).
Regarding claim 13, Miyata et al. in view of Huang discloses all the limitations as set forth above.  However, the reference does not disclose wherein at least one roller comprises a plurality of ribs.  Johnson et al. teaches another agitating machine with rollers (abstract; figures 1 and 3).   The reference teaches wherein at least one roller of the pair of rollers comprises a plurality of ribs extending longitudinally along the at least one roller, the plurality of ribs configured to generate a vibratory effect on the container when the container is rotated thereon (figure 3, reference #22 and 24 (each corner considered a rib surrounding roller); figures 5-7; columns 3-4, lines 60-4).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ribs of Johnson et al. on the rollers of the apparatus of Miyata et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach agitating machines with rollers.  One of ordinary skill in the art would be motivated to provide a plurality of ribs because it applies an additional oscillation, shaking, rocking and vibration to the container that results in jarring of the contents for proper mixing, dissolving and homogenizing (Johnson et al. columns 3-4, lines 60-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774